Name: Commission Regulation (EC) NoÃ 1893/2005 of 18 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 19.11.2005 EN Official Journal of the European Union L 302/24 COMMISSION REGULATION (EC) No 1893/2005 of 18 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 18 November 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 56,5 204 39,1 999 47,8 0707 00 05 052 124,0 204 30,3 999 77,2 0709 90 70 052 108,7 204 76,2 999 92,5 0805 20 10 204 74,4 388 85,5 999 80,0 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 67,6 624 113,6 999 90,6 0805 50 10 052 67,2 388 74,2 999 70,7 0806 10 10 052 110,8 400 241,9 508 275,3 720 86,9 999 178,7 0808 10 80 388 69,3 400 102,0 404 101,3 512 132,0 720 42,6 800 141,8 999 98,2 0808 20 50 052 95,1 720 67,8 999 81,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.